UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4346



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANGELO DEMONTE DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:04-cr-00030)


Submitted: June 15, 2007                       Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Crane Anderson, William R. Terpening, SHUMAKER, LOOP &
KENDRICK, Charlotte, North Carolina, for Appellant. Gretchen C.F.
Shappert, United States Attorney, Charlotte, North, Carolina; Amy
E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angelo Demonte Davis pled guilty to failure to surrender

for   service     of   his   sentence.        On   appeal,       he   challenges    the

voluntariness of his plea and contends that his conviction violated

the Speedy Trial Act.           We affirm.

            First,      Davis     contends    that   his       plea   was   implicitly

conditional on the Government’s agreement to file a motion for a

reduction of sentence in another case based on his substantial

assistance.     He also asserts that, to the extent the agreement was

not implicit, he labored under a misunderstanding at his plea

hearing. A guilty plea must be “a voluntary and intelligent choice

among the alternative courses of action open to the defendant,”

North Carolina v. Alford, 400 U.S. 25, 31 (1970), and may be

invalid    if   it     was   induced   by    threats      or    misrepresentations,

Brady v. United States, 397 U.S. 742, 755 (1970).                      A defendant’s

statements at the Fed. R. Crim. P. 11 hearing are presumed to be

true.      Blackledge        v.   Allison,     431   U.S.       63,   73-74    (1977).

Unsupported allegations on appeal are insufficient to overcome

representations at the Rule 11 hearing.                    See United States v.

DeFusco,    949      F.2d    114,   117     (4th   Cir.    1991)      (stating     that

defendant’s statement at Rule 11 hearing that he was neither

coerced or threatened was “strong evidence of the voluntariness of

his plea”).




                                          - 2 -
          Here, Davis pled guilty without a plea agreement and

testified at his Rule 11 hearing that his plea was unconditional.

He stated that nobody had threatened or coerced him and that he was

satisfied with his attorney. In addition, at his sentencing, Davis

reiterated that he was pleading freely and voluntarily, and he

admitted his guilt.     While Davis clearly wanted to address his

substantial    assistance   as   well   as   other   issues   while    in   the

courtroom for his Rule 11 hearing and subsequent sentencing, our

review of the record shows that Davis understood that his guilty

plea was separate and not conditioned on the outstanding issues in

other cases.     Thus, we find insufficient evidence to overcome

Davis’ sworn testimony at his Rule 11 hearing that he was pleading

guilty knowingly and voluntarily.

          Second, Davis claims that his indictment and prosecution

violated the Speedy Trial Act.          However, both the constitutional

and the statutory right to a speedy trial are non-jurisdictional

and are, therefore, waived by an unconditional and voluntary guilty

plea.   Washington v. Sobina, 475 F.3d 162, 165 (3d Cir. 2007);

United States v. Coffin, 76 F.3d 494, 496 (2d Cir. 1996).             Thus, we

find that Davis’ guilty plea bars his claim.

          Accordingly, we affirm Davis’ conviction.             We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      AFFIRMED



                                   - 3 -